            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
In re AMERICAN REALTY CAPITAL             : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION               :
                                          : CLASS ACTION
                                          :
This Document Relates To:                 :
                                          :
        ALL ACTIONS.                      :
                                          x



            CLASS PLAINTIFFS’ STATEMENT OF UNDISPUTED FACTS IN SUPPORT
                OF MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
                 DEFENDANTS BRIAN S. BLOCK AND LISA P. MCALISTER




1526902_1
            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 2 of 12



        Pursuant to Rule 56.1 of the Local Civil Rules of the United States District Courts for the

Southern and Eastern Districts of New York, Class Plaintiffs hereby submit the following material

facts as to which Class Plaintiffs contend there is no genuine issue to be tried in this matter.

        1.       Brian S. Block (“Block”) served as American Realty Capital Properties, Inc.’s

(“ARCP”) Chief Financial Officer and Executive Vice President since ARCP’s formation in

December 2010. Declaration of Debra J. Wyman in Support of Plaintiffs’ Motion for Partial

Summary Judgment Against Defendants Brian S. Block and Lisa P. McAlister (“Wyman Decl.”),

Ex. 13 at 35.

        2.       Block “resigned” from ARCP on October 28, 2014. Wyman Decl., Ex. 17 at 3.

        3.       On July 29, 2014, ARCP filed with the United States Securities and Exchange

Commission (“SEC”) a Form 8-K which included as an exhibit a press release dated July 29, 2014,

announcing ARCP’s financial results for 2Q14. Wyman Decl., Ex. 15.

        4.       On July 29, 2014, ARCP filed with the SEC a Form 10-Q for the second quarter of

2014 (“2Q14 Form 10-Q”). Block signed the 2Q14 Form 10-Q. Wyman Decl., Ex. 14 at 82.

        5.       On July 29, 2014, ARCP filed with the SEC a “Certification Pursuant to Rule 13a-

14(a) and 15d-14(a) Under the Securities Exchange Act of 1934, As Amended,” which was signed

by Block and attached as an exhibit to the 2Q14 Form 10-Q. Wyman Decl., Ex. 16.

        6.       On September 7, 2016, the United States Attorney for the Southern District of New

York filed an Indictment against Block in this District, which asserted six counts against Block: (1)

conspiracy to commit securities fraud, to make false filings with the SEC, and to falsify books and

records; (2) securities fraud; (3) false statements in filings with the SEC regarding ARCP’s 2014

Second Quarter 10-Q; (4) false statements in filings with the SEC regarding ARCP’s 2014 Second




                                                -1-
1526902_1
            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 3 of 12



Quarter 8-K; (5) false certification of disclosure filed with the SEC; and (6) false certifications filed

with the SEC (18 U.S.C. §1350). Wyman Decl., Ex. 1.

         7.      Block was represented during his 2017 criminal trial in United States v. Brian Block,

No. 16-cr-00595 (JPO) by the law firm of Steptoe & Johnson LLP. Wyman Decl., Ex. 3 at 2549.

         8.      On June 29, 2017, the Honorable J. Paul Oetken delivered the jury instructions to the

jury. Wyman Decl., Ex. 2 at 2473-2544. The jury was instructed that, in order for the Government

to meet its burden in proving a count against Block, the Government was required to prove beyond a

reasonable doubt each essential element of that count. Wyman Decl., Ex. 2 at 2505, 2509, 2515,

2518, 2524.

         9.      On June 30, 2017, following a two-week trial, the jury delivered a unanimous verdict,

finding Block guilty on all six counts. Wyman Decl., Exs. 4, and 3 at 2533-2555.

         10.     On July 14, 2017, Block moved for judgment of acquittal under Federal Rule of

Criminal Procedure 29. On October 24, 2017, Judge Oetken denied Block’s motion for judgment of

acquittal. Wyman Decl., Ex. 5.

         11.     On November 9, 2017, Judge Oetken entered judgment against Block. Wyman Decl.,

Ex. 6.

         12.     Lisa P. McAlister (“McAlister “) began serving as ARCP’s Senior Vice President and

Chief Accounting Officer on approximately November 4, 2013. Wyman Decl., Ex. 8 at 1.

         13.     McAlister “resigned” from her positions at ARCP on October 28, 2014. Wyman

Decl., Ex. 17 at 3.

         14.     McAlister signed the 2Q14 Form 10-Q ARCP filed with the SEC on July 29, 2014.

Wyman Decl., Ex. 14 at 82.




                                                  -2-
1526902_1
            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 4 of 12



        15.      On June 29, 2016, the United States Attorney for the Southern District of New York

filed an Information against McAlister in this District. The Information asserted four counts against

McAlister: (1) conspiracy to commit securities fraud, to make false filings with the SEC, and to

falsify books and records; (2) securities fraud; (3) false statements in filings with the SEC; and (4)

false representation in a matter within the jurisdiction of the Executive Branch of the Government of

the United States. Wyman Decl., Ex. 9.

        16.      On June 29, 2016, McAlister waived her right to prosecution by indictment,

consented to have her criminal proceeding take place by information, and pled guilty to all four

counts asserted in the Government’s June 29, 2016 Information. Wyman Decl., Exs. 10 and 11 at 5,

25.

        17.      McAlister was represented by the law firm of Zuckerman Spaeder LLP when she

waived her right to indictment and entered her plea allocution. Wyman Decl., Ex. 11 at 2, and 10,

respectively.

        18.      McAlister testified during the June 29, 2016, plea allocution hearing that her guilty

plea was not the result of any pressure or threats, and that she was offering to plead guilty because

she was, in her opinion, guilty. Wyman Decl., Ex. 11 at 8-9. McAlister admitted during the hearing

she and others at ARCP intentionally misled investors, the public and the SEC about AFFO by an

amount McAlister knew investors would consider important. Wyman Decl., Ex. 11 at 28.

        19.      This Court accepted McAlister’s guilty plea, finding she understood the consequences

of her guilty plea. This Court further found during the hearing McAlister’s waiver of her right to a

Grand Jury investigation, and consent to have her criminal proceeding take place by information,

was voluntarily made. Wyman Decl., Ex. 11 at 32-33.




                                                 -3-
1526902_1
            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 5 of 12



        20.      On March 23, 2018, Judge Oetken entered judgment against McAlister on all four

counts contained in the Government’s Information. Wyman Decl., Ex. 12.

        21.      In charging Block and McAlister for the crimes on which they were convicted, the

Government alleged, inter alia, Block and McAlister violated Section 10(b) and Rule 10b-5 by

willfully and knowingly, in connection with the purchase and sale of securities, making untrue

statements of material fact, based on the fraudulently inflated reported figures for AFFO and AFFO

per share for the second quarter of 2014 and the first six months of 2014, as reported in ARCP’s

2Q14 SEC Filings. Wyman Decl., Ex. 1 at 17-18; Wyman Decl., Ex. 9 at 15-16.

        22.      The Third Amended Class Action Complaint for Violations of the Federal Securities

Laws (Dkt. No. 312, the “TAC”) also alleges Block and McAlister violated Section 10(b) and Rule

10b-5 based on the AFFO and AFFO per share figures reported in the 2Q14 SEC Filings, that Block

and McAlister knew or recklessly disregarded ARCP’s reported AFFO and AFFO per share were

false, and that plaintiffs and other members of the Class suffered damages in connection with their

purchases and/or acquisition of ARCP securities during the Class Period. Dkt. No. 312, ¶¶270, 272,

274, 308-13.

        23.      In charging Block for the crimes on which he was convicted, the Government alleged,

inter alia, Block violated the federal securities laws by making false statements in certifications filed

with the SEC in connection with the second quarter of 2014. Wyman Decl., Ex. 1 at 20-21.

        24.      The TAC also alleges Block violated the federal securities laws by making false

statements in certifications filed with the SEC in connection with the second quarter of 2014. Dkt.

No. 312 ¶¶58, 272; Wyman Decl., Ex. 16.




                                                  -4-
1526902_1
            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 6 of 12



DATED: February 8, 2019                 ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        DARREN J. ROBBINS
                                        DANIEL S. DROSMAN
                                        JONAH H. GOLDSTEIN
                                        DEBRA J. WYMAN
                                        JESSICA T. SHINNEFIELD


                                                      s/ DEBRA J. WYMAN
                                                       DEBRA J. WYMAN

                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101-8498
                                        Telephone: 619/231-1058
                                        619/231-7423 (fax)
                                        darrenr@rgrdlaw.com
                                        dand@rgrdlaw.com
                                        jonahg@rgrdlaw.com
                                        debraw@rgrdlaw.com
                                        jshinnefield@rgrdlaw.com

                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        SAMUEL H. RUDMAN
                                        ROBERT M. ROTHMAN
                                        58 South Service Road, Suite 200
                                        Melville, NY 11747
                                        Telephone: 631/367-7100
                                        631/367-1173 (fax)
                                        srudman@rgrdlaw.com
                                        rrothman@rgrdlaw.com

                                        Lead Counsel for Lead Plaintiff and the Class




                                         -5-
1526902_1
            Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 7 of 12



                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on February 8, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ DEBRA J. WYMAN
                                                    DEBRA J. WYMAN

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    655 West Broadway, Suite 1900
                                                    San Diego, CA 92101-8498
                                                    Telephone: 619/231-1058
                                                    619/231-7423 (fax)

                                                    E-mail: debraw@rgrdlaw.com




1526902_1
SDNY CM/ECF NextGen Version 1.2-                                       Page 1 of 5
       Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 8 of 12


Mailing Information for a Case 1:15-mc-00040-AKH In re American Realty Capital Properties, Inc.
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

    • Jeffrey Simon Abraham
      jabraham@aftlaw.com

    • Robin L. Alperstein
      ralperstein@beckerglynn.com,mghose@beckerglynn.com,hhill@beckerglynn.com

    • Antonia Marie Apps
      aapps@milbank.com,tlevendosky@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com,USANYS.ECF@USDOJ.GOV

    • Adam M. Apton
      aapton@zlk.com

    • Karim Basaria
      kbasaria@sidley.com

    • Gary Frederick Bendinger
      gbendinger@sidley.com,nyefiling@sidley.com,gary-bendinger-4030@ecf.pacerpro.com

    • Stanley D Bernstein
      bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

    • Rebecca A. Beynon
      rbeynon@kellogghansen.com

    • Brian Roger Blais
      brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov

    • Jeffrey Craig Block
      jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

    • Adam Jerrod Bookman
      adam.bookman@weil.com

    • Bruce Roger Braun
      bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,jplatt@sidley.com,ntygesso@sidley.com,ncon
      braun-9612@ecf.pacerpro.com

    • Kristina Anne Bunting
      kbunting@paulweiss.com,mao_fednational@paulweiss.com

    • Jennifer Nunez Caringal
      jcaringal@rgrdlaw.com,5233378420@filings.docketbird.com,lmix@rgrdlaw.com

    • Alexandra Rebecca Clark
      aclark@pkbllp.com

    • Neil Harris Conrad
      nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com

    • Jason Robert D'Agnenica
      jasondag@ssbny.com

    • Glen DeValerio
      gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com

    • Jillian Rebecca Dent
      jdent@sidley.com,jillian-dent-4387@ecf.pacerpro.com,efilingnotice@sidley.com

    • Bruce Whitney Dona
      bruce.dona@ksfcounsel.com

    • Michael Joseph Dowd
      miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com

    • Daniel S. Drosman
      ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,5593753420@filings.docketbird.com

    • H. Miriam Farber
      mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
      7421@ecf.pacerpro.com,manattyoffice@shearman.com

    • Meagan Alicia Farmer
      mfarmer@gardylaw.com

    • Reid Mason Figel
      rfigel@kellogghansen.com,esavoie@kellogghansen.com,jbelfatto@kellogghansen.com,gfording@kellogghansen.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                         2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 2 of 5
       Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 9 of 12

  • Christopher Lee Filburn
    cfilburn@paulweiss.com,mao_fednational@paulweiss.com

  • Robert Craig Finkel
    rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com

  • Jason A. Forge
    jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com

  • Adam Fotiades
    afotiades@zuckerman.com

  • Molly Bruder Fox
    mbfox@steptoe.com

  • Christopher Louis Garcia
    christopher.garcia@weil.com,evert.christensen@weil.com,MCO.ECF@weil.com,nymao@ecf.pacerpro.com

  • James Philip Gillespie
    jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com

  • Daniel Zachary Goldman
    dgoldman@pkbllp.com

  • Andrew Edward Goldsmith
    agoldsmith@kellogghansen.com,jlai@kellogghansen.com,ecfnotices@kellogghansen.com

  • Jonah H. Goldstein
    jonahg@rgrdlaw.com

  • Douglas W. Greene
    dgreene@bakerlaw.com,davisc@lanepowell.com,ssmith@bakerlaw.com,Matsushitat@lanepowell.com,lanep@lanepowell.com,schaera@lanepowell.com,mitchelll@lan

  • Theresa Hsin-Yi Gue
    tgue@pkbllp.com

  • Adam Selim Hakki
    ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com

  • John Louis Hardiman
    hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

  • David Charles Harrison
    dharrison@lowey.com

  • Barbara J. Hart
    bhart@lowey.com

  • Steven P. Harte
    steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

  • Cody Herche
    cherche@kellogghansen.com,apursley@kellogghansen.com

  • William Scott Holleman
    ScottH@johnsonfistel.com,paralegal@johnsonfistel.com

  • Geoffrey Coyle Jarvis
    gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com

  • Frank James Johnson
    frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com

  • Rebecca M Katz
    rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com

  • Christopher J. Keller
    ckeller@labaton.com,5497918420@filings.docketbird.com,kgutierrez@labaton.com,drogers@labaton.com,ElectronicCaseFiling@labaton.com

  • Michael Anthony Keough
    mkeough@steptoe.com,bhamerschlag@Steptoe.com,ehartman@steptoe.com

  • Phillip C. Kim
    pkim@rosenlegal.com

  • Lawrence Paul Kolker
    kolker@whafh.com

  • Alexia Dorothea Korberg
    akorberg@paulweiss.com,mao_fednational@paulweiss.com

  • Daniel Jonathan Kramer
    dkramer@paulweiss.com,mao_fednational@paulweiss.com

  • Larry Howard Krantz
    lkrantz@krantzberman.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 3 of 5
       Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 10 of 12

  • Eric Albin Larson
    elarson@mmmlaw.com,eeckard@mmmlaw.com

  • Angel P. Lau
    alau@rgrdlaw.com,8467512420@filings.docketbird.com,tdevries@rgrdlaw.com

  • Justin David Lerer
    jlerer@paulweiss.com,mao_fednational@paulweiss.com

  • Michelle Lynn Levin
    mlevin@steptoe.com,bhamerschlag@Steptoe.com,ehartman@steptoe.com,cjenkins@steptoe.com

  • Daniel Craig Lewis
    daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
    6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com

  • Jeremy Alan Lieberman
    jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,jsnematzadeh@pomlaw.com

  • Neil Robert Lieberman
    nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com

  • Howard Theodore Longman
    tsvi@aol.com,hlongman@ssbny.com

  • Dermot Lynch
    dlynch@zuckerman.com

  • John Phillip MacNaughton
    jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com

  • Michael David Margulies
    mmargulies@carltonfields.com

  • Jerry Lee Marks
    jmarks@milbank.com

  • Rita Kathleen Maxwell
    rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com

  • Francis Paul McConville
    fmcconville@labaton.com,kgutierrez@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

  • Glen Garrett McGorty
    gmcgorty@crowell.com

  • Donald Alan Migliori
    dmigliori@motleyrice.com,kdotson@motleyrice.com

  • Michael Campion Miller
    mmiller@steptoe.com,ehartman@steptoe.com,bhamerschlag@steptoe.com,cjenkins@steptoe.com

  • Mark Tamerlane Millkey
    mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,1781895420@filings.docketbird.com

  • Christopher F. Moriarty
    cmoriarty@motleyrice.com,sturman@sturman.ch

  • Daniel P. Moylan
    dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com

  • Beth Mueller
    beth.mueller@kirkland.com,kenymanagingclerk@kirkland.com

  • William H. Narwold
    bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

  • Shawn Patrick Naunton
    snaunton@zuckerman.com

  • Gregory Mark Nespole
    gmn@whafh.com

  • Ivy T. Ngo
    ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com

  • Jonathan Ohring
    johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,dhooks1@milbank.com,AutoDocketECF

  • Bradley E Oppenheimer
    boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,gfording@kellogghansen.com

  • Guy Petrillo
    gpetrillo@pkbllp.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                   2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 4 of 5
       Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 11 of 12

  • Ashley M. Price
    APrice@rgrdlaw.com,e_file_sd@rgrdlaw.com,9561670420@filings.docketbird.com,lmix@rgrdlaw.com

  • Arlen Pyenson
    apyenson@crowell.com

  • Fei-Lu Qian
    fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

  • Leah Margaret Quadrino
    lquadrino@steptoe.com,pparker@steptoe.com

  • Daniel Brett Rehns
    drehns@hrsclaw.com,efilings@hrsclaw.com

  • Kenneth Mark Rehns
    krehns@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

  • Julie Goldsmith Reiser
    jreiser@cohenmilstein.com

  • Lorin L. Reisner
    LReisner@paulweiss.com,mao_fednational@paulweiss.com

  • Joseph F. Rice
    jrice@motleyrice.com

  • Ann Kimmel Ritter
    aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com

  • Darren J. Robbins
    e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com

  • Lara Elizabeth Romansic
    lromansic@steptoe.com

  • Laurence Matthew Rosen
    lrosen@rosenlegal.com

  • David Avi Rosenfeld
    drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

  • Robert M. Rothman
    rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,9858910420@filings.docketbird.com,e_file_sd@rgrdlaw.com

  • Samuel Howard Rudman
    srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

  • Peter George Safirstein
    psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com

  • Michael Gerard Scavelli
    mscavelli@steptoe.com,bhamerschlag@Steptoe.com,cjenkins@steptoe.com

  • Jed Mastren Schwartz
    jschwartz@milbank.com,lknoke@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com,calipio@milbank.com

  • Kevin S. Sciarani
    ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

  • Joseph R. Seidman
    seidman@bernlieb.com

  • Jonathan Lucas Shapiro
    jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com

  • Jessica T. Shinnefield
    jshinnefield@rgrdlaw.com,4243953420@filings.docketbird.com

  • Thomas Michael Skelton
    tskelton@lowey.com

  • Richard William Slack
    richard.slack@weil.com,mco.ecf@weil.com,Christopher.Gismondi@weil.com,Patrick.Branson@weil.com,Amy.Suehnholz@weil.com,nymao@ecf.pacerpro.com,evert.
    karp@weil.com,Kaela.Dahan@weil.com

  • Patrick C Smith
    psmith@dehay.com

  • Audra Jan Soloway
    asoloway@paulweiss.com,mao_fednational@paulweiss.com

  • Luigi Spadafora
    spadafora.l@wssllp.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                 2/6/2019
SDNY CM/ECF NextGen Version 1.2-                                       Page 5 of 5
       Case 1:15-mc-00040-AKH Document 632 Filed 02/08/19 Page 12 of 12

    • Kendra L Stead
      kstead@sidley.com,efilingnotice@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com

    • Michael Howard Steinberg
      steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

    • Christopher D. Stewart
      cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

    • Elizabeth Johnson Stewart
      elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
      0821@ecf.pacerpro.com,manattyoffice@shearman.com

    • William Taylor
      wtaylor@zuckerman.com

    • Daniel Ben Tehrani
      Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov

    • Steven Jeffrey Toll
      stoll@cohenmilstein.com,efilings@cohenmilstein.com

    • Matthew Tracy
      tracy.m@wssllp.com

    • Nicholas Tygesson
      ntygesso@sidley.com

    • Anil Karim Vassanji
      vassanjia@sullcrom.com,anil-vassanji-1486@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

    • Melanie Elizabeth Walker
      mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com

    • Reid Weingarten
      rweingarten@steptoe.com

    • Joseph Harry Weiss
      jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com

    • Theodore Von Wells , Jr
      twells@paulweiss.com,mao_fednational@paulweiss.com

    • Regis C. Worley , Jr
      rworley@rgrdlaw.com

    • Debra J. Wyman
      debraw@rgrdlaw.com,e_file_sd@rgrdlaw.com,9404133420@filings.docketbird.com

    • Genevieve Graeme York-Erwin
      YorkErwinG@lanepowell.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Ar Capital LLC
,

Dwight               Phillip Bostwick
Zuckerman Spaeder, LLP
1800 M Street,     N.W.,   Ste. 1000
Washington, DC 20036-5802

Scott                Alexander Edelman
Milbank, Tweed, Hadley & McCloy LLP (NYC)
1 Chase Manhattan Plaza
New York, NY 10005

Kevin Patton
,

David                C. Walton
Robbins Geller Rudman & Dowd LLP (SANDIEGO)
655 West Broadway
Suite 1900
San Diego, CA 92101

Abby M. Wenzel
,




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?133278945159332-L_1_0-1                                                                                        2/6/2019
